FIVE YEAR SELECTED FINANCIAL DATA Summary of Operations and Financial Condition (In thousands of dollars, except per share data and ratios) Years ended March 31, 2009 2008 2007(a) 2006 2005 Net sales $ 1,280,684 $ 1,080,724 $ 1,024,853 $ 883,823 $ 864,274 Operating income before interest (c) $ 48,188 $ 32,853 $ 65,878 $ 51,242 $ 28,625 Interest expense, net 14,103 18,143 20,936 15,784 16,592 Net earnings (c) 18,765 8,019 32,067 21,993 7,907 Basic earnings per common share (c) $ 1.54 $ 0.66 $ 2.65 $ 1.97 $ 0.71 Diluted earnings per common share (c) 1.53 0.65 2.63 1.96 0.70 Working capital $ 332,082 $ 370,102 $ 334,455 $ 229,510 $ 205,430 Inventories 392,955 395,686 380,487 318,770 294,470 Goodwill - Net property, plant, and equipment 179,245 183,051 172,235 148,501 163,290 Total assets 675,605 672,020 626,715 535,144 524,495 Long-term debt and capital lease obligations, less current portion 191,853 250,039 210,395 142,586 154,125 Stockholders’ equity 282,425 279,430 273,571 217,779 195,809 Additions to property, plant, and equipment $ 23,198 $ 32,853 $ 21,627 $ 11,906 $ 14,415 Net earnings/average equity 6.7 % 2.9 % 13.1 % 10.6 % 4.1 % Earnings before taxes/sales 2.7 % 1.4 % 4.4 % 4.0 % 1.4 % Net earnings/sales 1.5 % 0.7 % 3.1 % 2.5 % 0.9 % Long-term debt/equity (b) 67.9 % 89.5 % 76.9 % 65.5 % 78.7 % Total debt/equity ratio 1.4:1 1.4:1 1.3:1 1.5:1 1.7:1 Current ratio 3.1:1 4.2:1 3.9:1 2.5:1 2.3:1 Total stockholders’ equity per equivalent share (d) $ 23.13 $ 22.86 $ 22.39 $ 19.46 $ 17.49 Stockholders’ equity per common share 28.10 27.66 26.93 23.89 20.77 Class A Global Market System closing price range 23.95-15.51 30.40-19.25 30.84-19.67 21.00-15.51 20.00-16.75 Class B Global Market System closing price range 24.00-16.61 30.96-20.50 32.25-20.00 20.77-16.00 19.45-16.99 Common cash dividends declared per share - Price earnings ratio 13.5 32.0 10.3 10.1 23.8 (a) The fiscal 2007 financial results include eight months of operating activity related to the Signature Fruit acquisition (See Note 2, Acquisition in the Consolidated Financial Statements). (b) The long-term debt to equity percentage for fiscal 2009, 2008 and 2007 includes the Revolving Credit Facility as discussed in Note 4, Long-Term Debt.For the years 2006 and 2005, the Revolving Credit Facility was included in current liabilities.If calculated on a comparable basis to fiscal 2009, 2008 and 2007, the 2006 and 2005 percentages would be 91.7% and 109.7%, respectively. (c) The effect of changing to the LIFO inventory valuation method in fiscal 2008 was to reduce operating earnings by $28.2 million and net earnings by $18.3 million or $1.50 per share ($1.49 diluted).The effect using the LIFO inventory valuation method in fiscal 2009 was to reduce operating earnings by $58.3 million and net earnings by $37.9 million or $3.12 per share ($3.09 diluted). (d) Equivalent common shares are either common shares or, for convertible preferred shares, the number of common shares that the preferred shares are convertible into.See Note 7 of the Notes to Consolidated Financial Statements for conversion details. 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Our Business Seneca Foods believes it is one of the world's leading producers and distributors of canned vegetables. Canned vegetables are sold nationwide in all channels serving retail markets, certain export markets, the food service industry, and other food processors. During 2009, canned vegetables represented 67% of the Company's sales. The Company maintains a number one share in the private label, food service and export canned vegetable markets and a number three position in the branded canned vegetable market. The Company also supplies canned and frozen vegetable products to General Mills Operations, LLC ("GMOL") under an Alliance Agreement. In addition, the Company is the supplier of frozen vegetable products principally to the food service industry, and fruit and snack chip products principally serving retail markets and other food processors. During 2007, the Company acquired Signature Fruit Company, LLC, located in Modesto, California, which is a large producer of canned fruits. See "The Acquisition" below for details. With this acquisition, the Company has become a leading producer and distributor of canned fruits. Canned fruit products are sold nationwide in a variety of markets. In 2009, canned fruits represented 19% of the Company's sales. The Company believes it maintains a number one position in the food service and export markets, a number two position in the private label market, and a number three position in the branded canned fruit market. Currently, the Company’s business strategies are designed to growthe Company’s market share and enhance the Company’s sales and margins and include: 1) expand the Company’s leadership in the processed fruit and vegetable industry; 2) provide low cost, high quality processed fruits and vegetables to consumers through the elimination of costs from the Company’s supply chain and investment in state-of-the-art production and logistical technology; 3) focus on growth opportunities to capitalize on higher expected returns; and 4) pursue strategic acquisitions that leverage the Company’s core competencies. All references to years are fiscal years unless otherwise indicated. The Acquisition On August 18, 2006, the Company completed its acquisition of 100% of the membership interest in Signature Fruit Company, LLC ("Signature") from John Hancock Life Insurance Company and John Hancock Variable Life Insurance Company. The rationale for the acquisition was twofold: 1) to broaden the Company's product offerings into the canned fruit business; and 2) to take advantage of distribution efficiencies by combining vegetables and fruits on shipments since the customer base of the two companies is similar. The purchase price totaled $47.3 million plus the assumption of certain liabilities. This acquisition was financed with proceeds from a newly expanded $250.0 million revolving credit facility, and $25.0 million of the Company's Participating Convertible Preferred Stock. The Preferred Stock is convertible into the Company's Class A Common Stock on a one-for-one basis, subject to antidilution adjustments. The Preferred Stock was valued at $24.385 per share based on the market value of the Class A Common Stock during the 30 day average period prior to the acquisition. Restructuring During the third fiscal quarter of 2009, the Company announced a Voluntary Workforce Reduction Program at its plant in Modesto, California that resulted in a restructuring charge for severance costs of $904,000.This program, which is expected to result in a more efficient operation, was completed in January 2009. In March 2008, the Company contributed its Coleman, Wisconsin plant to a not-for-profit corporation specializing in real estate and recorded a non-cash impairment charge of $445,000. This plant had been idled in fiscal 2005. In 2006, the Company announced the phase out of the Salem labeling operation that resulted in a restructuring charge of $1,754,000, consisting of a provision for future lease payments of $1,306,000, a cash severance charge of $369,000, and a non-cash impairment charge of $79,000. In 2007, the Company completed construction of a $4,751,000 warehouse in Payette, Idaho to replace this Salem, Oregon leased distribution facility. The lease on the Salem warehouse expired in February 2008. During 2008, the non-cash impairment charge related to this Salem warehouse was increased by $52,000. Divestitures and Other Real Estate Sold During 2009, the Company took a non-cash charge of $714,000 related to some excess equipment at our Yakima, Washington processing plant which is included in Other Operating Expense (Income) in the Consolidated Statements of Net Earnings. During 2007, the Company sold a plant and warehouse located in California that was acquired in the Signature acquisition, which resulted in cash proceeds of $27,803,000. There was no gain or loss recorded on this sale since the property was valued at the net proceeds as part of the purchase price allocation. 2 During 2006, the Company sold a previously closed corn processing facility in Washington for $514,000 in cash and a $3,550,000 note which carried an interest rate of 8% and was due in full on May 14, 2007. This note was secured by a mortgage on the property. The Company accounted for the sale under the installment method. During the first quarter of 2006, $427,000 of the gain was included in Other Operating Expense (Income), net and an additional $2,819,000 of the gain on this sale was deferred in Other Long-Term Liabilities. During 2007, the Company collected the note prior to the original due date and recorded a gain on the sale of $2,800,000, which is included in Other Operating Expense (Income) in the Consolidated Statements of Net Earnings. Liquidity and Capital Resources The Company's primary cash requirements are to make payments on the Company’s debt, finance seasonal working capital needs and to make capital expenditures.
